The defendant was tried and convicted in the inferior criminal court of Mobile county of the offense of violating the prohibition law. He appealed to the circuit court and demanded a jury trial as provided by law. In the circuit court of Mobile county he was again convicted, from which judgment of the court this appeal is taken.
This appeal is on the record proper, without a bill of exceptions. The trial judge certifies that the time for presenting a bill of exceptions has expired, and that no bill of exceptions has been presented. A careful examination of the record convinces us that the proceedings in the circuit court were in all things regular, and the record is free from error.
The judgment of the circuit court is therefore affirmed.
Affirmed.